Order, Supreme Court, New York County (Edward Lehner, J.), entered October 29, 1996, which granted defendants-respondents-appellants’ motions to dismiss the complaint insofar as addressed to plaintiffs’ causes of action for breach of contract, breach of the implied covenant of good faith and fair dealing, interference with contractual relations, and interference with prospective contractual relations, and denied the motions insofar as addressed to the causes of action for declaratory and injunctive relief, unanimously affirmed, with costs.
The causes of action for declaratory and injunctive relief were properly sustained on the ground that the Master Lease is ambiguous as whether plaintiffs are entitled to act as “owner” for purposes of filing applications to the Buildings Department. The causes of action for breach of contract and breach of the implied covenant of good faith and fair dealing were properly dismissed on the grounds that the former fails to adequately allege any breach of contract, and the latter merely duplicates the former (see, Canstar v Jones Constr. Co., 212 AD2d 452). The cause of action for interference with contract was properly dismissed due to the failure to allege any breach of contract (see, Goldstein Prods, v Fish, 198 AD2d 137, 138). The cause of action for interference with prospective contractual relations was properly dismissed for failure to allege wrongful means (see, NBT Bancorp v Fleet/Norstar Fin. Group, 87 NY2d 614, 624). In addition, the latter two causes of action are essentially claims for civil conspiracy, which is not recognized as a substantive tort in this State (see, Chemical Bank v Ettinger, 196 AD2d 711, 715; McGill v Parker, 179 AD2d 98, 105).
Concur — Sullivan, J. P., Wallach, Williams and Andrias, JJ.